I concur, but desire, to reserve from my concurrence that portion of the court's opinion which holds that the Wellsville North Field Irrigation Company should not be considered a part of the Little Bear River system as far as assessing costs "for the distribution of water from any river system or water source." I concur in the part of the opinion dealing with the Wellsville North Field Irrigation Company on the other ground named, to wit: That no services are performed for this company by the commissioner, and the included reason that there can be no relationship between services performed for, or benefits received by, the user and the costs of distribution because no services are rendered nor benefits conferred. At this time I do not care to commit myself as to whether the springs which furnish the water for the Wellsville North Field Irrigation Company are a part of the Little Bear River System as meant by Section 100-5-1, U.C.A. 1943. What is an integrated river system with its related parts may vary according to the purposes, aspects or reasons which are under consideration. For purposes of adjudication it may include streams, their feeder streamlets and tributaries, and underground or surface bodies of water fed by them, and in some cases rivers, springs and streams issuing from such underground or surface bodies of water. See my concurring opinion in SpanishFork West Field Irrigation Company v. District Court of SaltLake County, 99 Utah 527, at page 551, 104 P.2d 353, at page 363, a case in which *Page 368 
the whole system revolved about Utah Lake and was for the purpose of adjudicating waters between users of water entering the lake and users of water flowing from the lake through the Jordan River. There had been an adjudication of the waters of the Provo River and its entire water shed, but no adjudication between the users of water from that shed and the users of water flowing out of the lake.
However, I am inclined to agree with the conclusion of the court's opinion that in this case the users taking their water from the Wellsville North Field Irrigation Company are not within a river system or water source as meant by Sec. 100-5-1, U.C.A. 1943. But in the last analysis is it not because such users receive no service or benefit from the water commissioner of the Little Bear River System rather than that they are not users from the system?